UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-2578


JAMES C. MARTIN,

                Plaintiff - Appellant,

          v.

BIG APPLE DELI, LLC, trading as      Crabapples Delicatessen;
BRUCE   R.  DERRICK, individual,     trading   as  Crabapples
Delicatessen,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:14-cv-03042-GLR)


Submitted:   November 18, 2016            Decided:   November 28, 2016


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Brennan C. McCarthy, BRENNAN MCCARTHY & ASSOCIATES, Annapolis,
Maryland, for Appellant.    Richard W. Evans, Amy Leete Leone,
MCCARTHY WILSON, LLP, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James C. Martin appeals from the district court’s order

granting Defendants’ motion to dismiss his civil action pursuant

to Fed. R. Civ. P. 12(b)(5) for insufficient service of process.

We have reviewed the record and find no abuse of discretion in

the district court’s decision to dismiss the complaint.           See

Cardenas v. City of Chi., 646 F.3d 1001, 1005 (7th Cir. 2011)

(stating standard of review).         Accordingly, we affirm for the

reasons stated by the district court.       Martin v. Big Apple Deli,

LLC, No. 1:14-cv-03042-GLR (D. Md. Nov. 19, 2015).           However,

pursuant to Fed. R. Civ. P. 4(m), we modify the district court’s

order to a dismissal without prejudice.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                 AFFIRMED AS MODIFIED




                                  2